Title: General Orders, 10 January 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Thursday Jany 10. 82.
                  
                  As it is expected that in the Course of the present Winter many of the officers and men belonging to the Army of the United States will be indulged with leave of absence from their Corps for a limited time and as it is absolutely necessary the Strictest punctuallity should be Observed in returning at the expiration of the time for which thier Furloughs are granted, The Commander in Chief has thought proper Thus early in the season to signify his fixed determination to all concerned that every Officer or soldier who shall absent himself beyond the limitation of his Furlough (unless he shall be prevented from returning by some inevitable Misfortune or other Casualty which shall be deemed a sufficient reason for his detention) shall for such conduct be brought to Tryal before a Court Martial.
                  Upon the return of any Officer who may have violated this Order by absenting himself beyond the time of his Furlough report is immediately to be made thereof to the Adjutant General or Deputy Adjt Genl who is to represent the same to the General or Commanding Officer, that the necessary Steps may be Taken without delay.  The mode of proceeding against absent Officers as pointed out by a Resolution of Congress is to be invariably pursued.
                  Soldiers are also to be Tryed and punished in the most summary manner if they will be guilty of a crime so injurious to the public Service as well as to the Interests and feelings of their Brother Soldiers who may in consequence of the long absence of such delinquent be unavoidably debared the gratification of visiting their friends before the Opening of the Campaigne.  The General however cannot but hope by Taking the precaution of causing this public Notice of his intention to be given to the Army, the Disagreeable Consequences will be prevented which might otherwise have Taken place, for he is persuaided whoever will give himself the trouble to reflect will find that, as great indulgencies as are consistent with the public good and justice to individuals are granted in the first instance.  That as a certain Number of Officers and men must be constantly kept in Camp, every Tresspass upon those indulgences is an act of injustice to the individual who is detained in Consequence of it: and probably in the issue to the public.
                  That the most pointed exactness is indispensibly Necessary in all Military affairs, Events unknown and frequently of the greatest Magnitude depending upon it, and that those men who may have attached Themselves to the Service of their Country should consider that the public has a constant claim upon their services which can only be despensed with under certain circumstances and for definite periods of which those intrusted with the regulation of the Army must be supposed to be the most Competent Judges.  No officer or soldier is to be permitted to be absent on Furlough after the Tenth day of April next on any Occasion whatever.
                  The Musters of the Army are with all possible expedition to be completed to the Thirty first day of December last inclusive, after which They are to be taken regularly at the end of every Month and the Rolls Transmitted to the pay Office without delay agreeable to a resolution of Congress of September 25th 1780.
               